This cause comes on to be heard on the application of Marion E. Sibley of Miami, Florida, to resign and surrender his franchise or privilege to practice law. To the application there is attached a report of the Circuit Court Commission, a recommendation of the Grievance Committee and a letter from the president of the Dade County Bar Association resisting the application.
The application has been examined and we find that it fails to meet the requirements prescribed therefor by this Court in the case of In re Clifton, reported in 115 Fla. 168,155 So. 324. It is accordingly not in form to be considered and adjudicated.
It is therefore ordered, adjudged, and decreed that the application be and is hereby denied.
It is so ordered.
BROWN, C. J., WHITFIELD, TERRELL, BUFORD, CHAPMAN, THOMAS and ADAMS, JJ., concur. *Page 226